Matter of White v Annucci (2017 NY Slip Op 08067)





Matter of White v Annucci


2017 NY Slip Op 08067


Decided on November 16, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 16, 2017

524311

[*1]In the Matter of JOHN WHITE, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, et al., Respondents.

Calendar Date: September 19, 2017

Before: Garry, J.P., Egan Jr., Devine, Clark and Rumsey, JJ.


John White, Pine City, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Accordingly, as petitioner has received all of the relief to
which he is entitled, the petition must be dismissed as moot (see Matter of Slide v Russo, 151 AD3d 1518, 1518 [2017]; Matter of Whitlock v Kirkpatrick, 149 AD3d 1448, 1448 [2017]).
Garry, J.P., Egan Jr., Devine, Clark and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.